   Case 3:21-cr-00002-DJN Document 11 Filed 01/19/21 Page 1 of 3 PageID# 48




                        IN THE UNITED STATES DISRICT COURT


                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Richmond Division


UNITED STATES OF AMERICA,

               V.                                    Criminal No.3:21-CR-00002(DJN)

TAE IL LEE,
               Defendant.


                             SENTENCING GUIDELINE ORDER


        1. The sentencing hearing shall be scheduled no earlier than NINETY (90) DAYS

following a finding or verdict of guilt. The Court hereby schedules this case for sentencing on

            iz.2ox^ a.app'n
       2. Counsel for Defendant shall attend any interview of Defendant conducted by the

Probation Office in the course of the presentence investigation.

       3. The presentence investigation report, including guideline computations, shall be

completed and provided to the parties at least FIFTY (50) DAYS before the sentencing hearing.

This Order shall operate as notice to counsel that the presentence investigation report will be

available in the Probation Office FIFTY (50) DAYS before the sentencing hearing. The

presentence investigation report shall not be disclosed to persons other than Defendant, unless

otherwise ordered by the Court.

       4. At least THIRTY-SIX (36) DAYS before the sentencing hearing, the parties must

state in writing to the Probation Office and opposing counsel any objections to the presentence

investigation report, including objections to material information, sentencing guideline ranges,

and policy statements contained in or omitted from the report.
   Case 3:21-cr-00002-DJN Document 11 Filed 01/19/21 Page 2 of 3 PageID# 49




        5. Any party objecting to the presentence investigation report must seek resolution of all

objections in conference with opposing counsel and the Probation Office as soon as possible, but

no later than THIRTY (30) DAYS before the sentencing hearing. The presentence conference is

mandatory, except when the contents of the presentence investigation report are not in dispute,

and the complaining party shall be responsible for scheduling the conference with the Probation

Office and opposing counsel.

       6. Counsel for Defendant and the Government shall file sentencing pleadings(as defined

in paragraph 7)no later than TWENTY-FOUR(24) DAYS before the sentencing hearing.

Responses and replies thereto shall be filed and served SEVENTEEN (17) and FOURTEEN (14)

DAYS,respectively, before the sentencing hearing. Copies shall be provided to the Probation

Office on the same schedule.


       7. The sentencing pleadings shall include(1)a statement that there are no objections to

the presentence investigation report, if applicable;(2) notice of any objections to the presentence

investigation report and any supporting evidence, documents or affidavits;(3) any motion for

departure or variance with legal and factual support for the motion;(4) a brief summary of the

anticipated testimony of any expert witness that either side intends to present;(5)a position on

the appropriate sentence; and (6)the legal and factual basis for any forfeiture or restitution

sought by the Government if contested by Defendant.

       8. If there is an identifiable victim(s) in the case, the Government shall also file no later

than FOURTEEN (14)DAYS before the sentencing hearing a certification that the Government

has complied with their responsibilities as set forth in 18 U.S.C. § 3771(a)(2),(c)(1) to notify the

victim(s) of the date, time and location of the sentencing hearing, as well as the additional rights




                                            Page 2 of3
    Case 3:21-cr-00002-DJN Document 11 Filed 01/19/21 Page 3 of 3 PageID# 50




of the victim(s) as provided in § 3771. Should the victim(s) wish to provide a written impact

statement, the Govemment shall include the victim impact statement with their certification.

       9. The Probation Office shall transmit to the sentencing judge the presentence

investigation report, including guideline computations and an addendum indicating any

unresolved objections, no later than FOURTEEN (14) days before the sentencing hearing.

       10. The time periods set forth above may be modified by the Court for good cause

shown. Time periods under this Order shall be CALENDAR days. In computing any period of

time under this Order, if any deadline falls on a Saturday, Sunday, or holiday, the deadline shall

be the last business day before the Saturday, Sunday or holiday.

       It is SO ORDERED.




                                                                    /s/
                                                     Elizabeth W. Hanes
                                                     United States Magistrate Judge

Richmond, Virginia
Date: January 19, 2021


I HEREBY ACKNOWLEDGE RECIEPT OF A COPY OF THE SENTENCING GUIDELINE
ORDER.




,          .                                                -4^
Coimsel fot^e Defendant*                                     Date




Counsel for the Govemment                                    Date



* Counsel for the Defendant shall provide a copy of this Order to Defendant.



                                           Page 3 of3
